17 N.Y.3d 837 (2011)
954 N.E.2d 1157
930 N.Y.S.2d 532
WILLIAM HELD JR., as Chairman of Contractors Compensation Trust, et al., Appellants,
v.
STATE OF NEW YORK WORKERS' COMPENSATION BOARD et al., Respondents.
Motion No: 2011-610
Court of Appeals of New York.
Submitted June 6, 2011.
Decided September 13, 2011.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is *838 directly involved. Motion for leave to appeal denied with $100 costs and necessary reproduction disbursements.